DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9, 11-13 are pending.  Applicant’s previous election of claims 1-2, 4-5, 9, 11-12, and the following species still applies and claims 3, 6-8, 13 remain withdrawn.

    PNG
    media_image1.png
    445
    593
    media_image1.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/22 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-5, 9, 11-12  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites three layers in an antireflective film that are each configured to increase transmission of light with various wavelength ranges.  It is unclear what incident angle is used to measure for the transmittance/reflectance property being claimed and therefore it is unclear how to test for this property.  It is also unclear if the transmission property is measured for the respective sub-film’s individually or as part of the overall antireflective film (e.g., is the increased transmittance for the first sub-layer measured after just putting the first sub layer on the substrate without the second and third sublayers? or are all sub-layers applied and somehow the transmission characteristics of just the first layer is able to be determined?).  It is also unclear if the increased transmission needs to occur over the entire wavelength range being recited or just over one wavelength value within that range (and the other wavelength values within the range may have lowered transmission).  It is also unclear if the respective layers are required to only increase transmission within their corresponding wavelength range (but not increase transmission outside of their wavelength range).  
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 4-5, 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunshan (CN 108269839, provided by Applicant, see machine translation) in view of Huang (CN 203773511, see machine translation) in view of Kim (U.S. 2013/0316133) in view of Ishido et al. (U.S. 2015/0192783) in view of Bolshakov (U.S. 2017/0235020) in view of Yuumoto et al. (U.S. 2005/0074603).
Regarding claims 1-2, 4-5 and 9, 11-12, Kunshan teaches a mobile terminal (mobile phone, [0029]) comprising a display screen (e.g., AMOLED panel, 22, [0026]) with an antireflective film 24 applied on the internal side of the display screen (i.e., the side facing the photosensitive device/optical device inside the mobile phone, thus “corresponding to the photosensitive device” as in claims 1 and 4) in the second area B of the display screen ([0038]-[0040]).  Kunshan teaches that “in one embodiment” the antireflective film may be provided only in the portion of the B area that is necessary to cover the photosensitive device (i.e., with an area of the antireflective film being approximately the same as the projected area of the photosensitive device) ([0036]), as in claim 9.  Because this is just “one” (optional) embodiment in Kunshan, the broader disclosure of Kunshan includes the antireflective film being provided over the entire B area (as illustrated in all the drawings) such that it has a larger area than the projected area of the photosensitive device (because implicitly, the photosensitive device must be smaller than the area B or else the embodiment of [0036] would be redundant), as in claim 9.  In either embodiment, the projection of the antireflective film on the display module overlaps the projection of the photosensitive device on the display module, as in claim 1.
Kunshan does not disclose a protective layer over the display screen of the mobile phones.  However, Huang is also directed to mobile phones with display screens, photosensitive devices (e.g., cameras) and antireflective coatings, and teaches that the display screen may have a protective layer (functional layer 36 which may be a hard layer) provided on the outer side thereof (as in claim 2, such that the display screen and protective layer make up the display module, as claimed) to protect the mobile phone’s screen ([0004], [0051], [0085]).  Thus, it would have been obvious to have included a protective layer as taught by Huang on the mobile phone of Kunshan to protect the device.
Although Kunshan already teaches that the area of the antireflective film may be larger than the projected area of the photosensitive device (as explained above), Huang additionally and alternatively confirms this teaching by indicating that the antireflective coating 15 being provided over the photosensitive device/camera 185 (as in Kunshan) may be the same area as the photosensitive device/camera 185 (as in FIG. 1B) or may have a larger area than the area of the  photosensitive device/camera 185 (as in FIG. 1C) to ensure more complete coverage and improve light transmittance ([0080]-[0081]), as in claim 9.  FIG 1C is reproduced below with lines extending from the antireflective coating 15 to show that the area is larger than that of the photosensitive device/camera 185.  

    PNG
    media_image2.png
    462
    552
    media_image2.png
    Greyscale

Thus, it would have been obvious to have made the area of the antireflective film facing the photosensitive device/camera larger than the projected area of the photosensitive device/camera in Kunshan, as taught by Huang, in order to provide more complete coverage and improve light transmittance (as explained above, this is already obvious in Kunshan, and Huang only makes it more obvious).
Modified Kunshan does not disclose that the protective layer over the mobile phone is made of glass and is adhered via a transparent adhesive.  However, Kim is also directed to mobile phones with a protective layer over the display screen and teaches that glass adhered via an adhesive (inherently transparent because it covers the screen of the phone) provide the desired protective properties (see abstract, [0041]), as in claims 5 and 12.  Thus, it would have been obvious to have used the glass and adhesive based protective film as taught by Kim for the protective layer called for in Modified Kunshan (via Huang) because Kim teaches that it provides the desired functionality (i.e., protection of a mobile device).
Kunshan does not disclose that the antireflective film comprises multiple layers including calcium fluoride (the elected species) and having the wavelength based transmittance values as claimed.  However, Kunshun teaches that the antireflective coating improves light transmittance generally ([0035] and Huang confirms this general teaching/desire of the antireflective layer ([0079], [0083]).  
Ishido is also directed to antireflective coatings and camera systems used in mobile devices and teaches that and antireflective coating may be used in such applications to increase light transmittance (as already generally suggested by Kunshun and Huang) and further teaches that such an antireflective coating may include three layers as claimed to further lower reflectance, including titanium oxide as in claim 11, and also increasing transmittance for wavelengths greater than 380nm (such that the three layers together increase transmittance over a wavelength range that overlaps each of the three claimed ranges, i.e., the first layer increases transmittance over the overlapping range of greater than 380, the second layer increases transmittance over the overlapping range of greater than 380, and the third layer increases transmittance over the overlapping range of greater than 380) ([0005], [0034]-[0035], [0045]-[0047]).  Thus, it would have been obvious to have used a three layer antireflective structure from Ishido for the antireflective structure already generally suggested in modified Kunshun because it is disclosed as providing lower reflectance (i.e., increased transmittance as desired by modified Kunshun).
In addition or as an alternative to Ishido, Bolshakov is also directed to antireflective structures that are intended to increase transmittance (as already generally suggested by Kunshun and Huang) and teaches that such an antireflective structure may have low reflectance (increased transmission) over an overlapping wavelength range of 380-700nm and lower chromatic aberration by including multiple, e.g., 3 layers of high and low refractive index material, including titanium oxide as in claim 11, (see abstract, FIG. 1, [0027], [0068]-[0069], [0079]-[0086]).  As explained above, with the overall three layers structure increasing transmittance over a wavelength range that overlaps all three ranges as claimed, each layer in the three layer structure increases transmittance over that range (i.e., the first layer increases transmittance over the overlapping range of 380-700, the second layer increases transmittance over the overlapping range of 380-700, and the third layer increases transmittance over the overlapping range of 380-700).  Thus, it would have been obvious to have used a three layer antireflective structure from Bolshakov for the antireflective structure already generally suggested in modified Kunshun because it is disclosed as providing low reflectance (i.e., increased transmittance as desired by modified Kunshun) and also reduces chromatic aberration.
Ishido and Bolshakov do not disclose the elected species of calcium fluoride in the antireflective structure, however, both references call for low refractive index materials (such as silica and/or magnesium fluoride) as part of the overall structure and Yuumoto is also directed to antireflective structures and teaches that an alternative material to silica and/or magnesium fluoride is calcium fluoride for the desired functionality of providing a low refractive index (see abstract, [0044]).  Thus, it would have been obvious to have used calcium fluoride instead of e.g., the silica or magnesium fluoride already suggested by Ishido and Bolshakov in modified Kunshun as the low refractive index material in the antireflective structure because Yuumoto teaches that calcium fluoride is a suitable alternative for providing the desired low refractive index property within an antireflective film that provides the same overall functionality as in modified Kunshun (i.e., lowered reflectance and increased transmittance).
The above antireflective layers are “stacked” because they overly each other.
Based on the above, modified Kunshan teaches a mobile phone with (from top to bottom) a protective layer of glass, a transparent adhesive layer, a display screen, an antireflective film and an optical device (as in Applicant’s elected species).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787